Citation Nr: 1033677	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  03-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for chest pain, to include any 
condition manifested by chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active duty from October 1977 to February 1978 
and was activated during Desert Storm from December 1990 through 
June 1991, with service in the continental United States.  In 
addition, she had periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) with the U.S. Army Reserve 
extending from May 1977 to November 2001, which are detailed in a 
document issued by the Department of the Army in October 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The case came before the Board in July 2009 at which time the 
Board denied service connection claims for anemia, a right knee 
disorder and chest pains, and remanded a service connection claim 
for gastroesophageal reflux disease (GERD) for additional 
development.  

The Veteran appealed the Board's July 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, the Veteran's private 
attorney and a representative of VA's Office of General Counsel 
filed a Joint Motion for an Order Vacating and Remanding the 
Board's Decision, in part, and Incorporating the Terms of the 
Remand (Joint Motion or JM).  In the JM, it was specifically 
noted that the appellant did not dispute the portion of the 
Board's decision relating to the denial of service connection 
claims for anemia and a right knee disorder and that therefore, 
those claims should be deemed abandoned.  Degmetich v. Brown, 8 
Vet. App. 208, 209 (1995); aff'd, 104 F.3d 1328 (Fed. Cir. 1997).  

In an Order issued in May 2010, the Court granted the motion with 
respect to the portion of the Board's May 2009 decision denying 
the service connection claim for chest pain and remanded the 
matter to the Board for compliance with the instructions 
specified in the JM.  The service connection claims for anemia 
and a right knee disorder were formally dismissed pursuant to the 
May 2010 Court Order. 

As previously mentioned, also addressed by the Board's in the 
July 2009 decision was a service connection claim for GERD, which 
was remanded for additional evidentiary development.  As such, 
this claim is not encompassed by the JM or the May 2010 Order 
issued by the Court.  Breeden v. Principi, 17 Vet. App. 475, 478 
(2004) (Court lacks jurisdiction over claim remanded by BVA).  
Following the development requested by the Board in conjunction 
with that claim, the case returned to the Board and the service 
connection claim for GERD was considered and denied by the Board 
in a decision issued in July 2010.  At this point, there is no 
indication that the July 2010 Board decision has been appealed.  
Accordingly, the only issued being considered by the Board at 
this time is the service connection claim for chest pain.  

As will be further explained herein, the United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
claim includes any disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).  Accordingly, the claim on appeal has been characterized 
more expansively than it was when previously considered by the 
Board in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to an Order issued by the Court in May 2010, the July 
2009 Board decision denying a service connection claim for chest 
pain was Remanded for compliance with instructions provided in 
the May 2010 JM.

In the May 2010 JM, the parties agreed that a Remand was required 
in accordance with the duty to assist.  Specifically, it was 
agreed that a remand was warranted in order to obtain a new VA 
medical examination addressing the cause and etiology of the 
appellant's symptoms of chest pain.  In this regard, the parties 
concluded that the VA examination of February 2009 was inadequate 
for rating purposes, as it focused only on whether chest pain was 
related to coronary artery disease, and failed to provide any 
diagnosis or explanation addressing the etiology or underlying 
cause of the chest pain.  It was pointed out in the JM, that both 
mitral valve prolapse (MVP) and hypertension had been diagnosed 
subsequent to the filing of the service connection claim for 
chest pain in February 2001, and that chest pain was a known and 
possible symptom of hypertension.  The parties observed that the 
2009 VA examiner failed to address whether the appellant's chest 
pain was caused by hypertension or MVP, and whether in turn, 
either such disability was related to the appellant's period of 
service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); 
(holding that the scope of a veteran's claim includes any 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record).  

The parties to the JM also noted that that it appeared that the 
2009 VA examiner relied on an inaccurate factual premise and 
failed to consider relevant evidence in the claims file.  
Specifically, it was noted that the appellant had been 
hospitalized due to chest pain in August 1999 and that chest X-
ray films taken at that time revealed possible mild pulmonary 
venous hypertension; however, the 2009 VA examination report 
indicated that the appellant did not have a history of 
hospitalization or hypertensive heart disease.  

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(B) establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Here, the parties to 
the JM have concluded that a VA examination, which includes a 
medical opinion addressing whether any disorder diagnosed during 
the pendency of the appellant's claim (which is manifested by or 
associated with her claimed chest pain), was incurred in or 
aggravated by her military service, is required on Remand.  

The Court has held that RO compliance with a Remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a Remand, another Remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence in 
support of her service connection claim for 
chest pain.  Based on her response, the RO 
must attempt to procure copies of all records 
which have not previously been obtained from 
identified treatment sources.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim. The Veteran 
must then be given an opportunity to respond.

2.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the underlying cause, time of 
onset, and etiology of her claimed chest 
pain.  The claims file, to include a complete 
copy of this remand, should be made available 
to the examiner in conjunction with 
conducting the examination of the Veteran.  
The examiner should annotate the report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
lay history and symptomatology as well as the 
documented pertinent medical history (to 
include indications of chest pain shown in 
August 1999) should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner's 
report shall also address the following 
matters:

A.	 The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently 
has a disability or disabilities which 
is/are manifested at least in part by 
chest pain or atypical chest pain (as was 
diagnosed upon VA examination of 2009), to 
include consideration of whether 
hypertension and or mitral valve prolapsed 
are currently manifested and represent 
such conditions;

B.	 If the Veteran has any currently 
diagnosed disability which is manifested 
at least in part by chest pain, the 
examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent or more probability) that the 
disability found on examination was 
incurred in or is etiologically related to 
(to include by virtue of continuity and 
chronicity of symptomatology in and since 
service) either of the Veteran's periods 
of active service from October 1977 to 
February 1978; December 1990 to June 1991 
(in the case of diagnosed hypertension, to 
include consideration of whether this was 
shown during the first post-service year); 
or during a period of ACDUTRA to include 
periods from June 1 to 14, 1997; June 14 
to 27, 1998; and from August 16 to 27, 
1999;

C.	 The examiner is also requested to address 
the possibility that chest pain existed 
prior to the Veteran's August 1999 ACDUTRA 
period, given complaints of atypical chest 
pain documented in a private medical 
record of August 3, 1999.  In this regard, 
the examiner is requested to address 
whether there is clear and unmistakable 
evidence that chest pain, to include any 
disability manifested by or associated 
with the appellant's complaints of chest 
pain, existed prior to the August 1999 
period of ACDUTRA.  If so, an additional 
opinion must be provided, addressing 
whether the Veteran's chest pain clearly 
and unmistakably increased in severity in 
or as a result of the August 1999 ACDUTRA 
period, beyond the natural progression of 
the disease (permanently worsened beyond 
the natural progression of the disease); 
and  

D.	 A report of the examination shall be 
prepared and associated with the Veteran's 
VA claims folder.  The examiner shall 
explain any opinion provided, to include 
supporting references to the Veteran's 
medical record.

3.  Thereafter, readjudicate the Veteran's 
service connection claim for chest pain, to 
include consideration of all of the evidence 
added to the file since the issuance of the 
supplemental statement of the case (SSOC) in 
April 2009.  If the benefits sought on appeal 
are not granted, the Veteran and her 
representative should be provided with a new 
SSOC and afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

